Citation Nr: 0400077	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated 50 percent disabling.

2.  Entitlement to an increased rating for bursitis of the 
left shoulder, currently rated 20 percent disabling.

3.  Entitlement to total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In December 2003, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2002).


REMAND

In January 2001 correspondence and in the statement of the 
case and supplemental statement of the case, the veteran has 
been notified of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board also notes that a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  


In the January 2003 supplemental statement of the case the 
veteran was informed of 38 C.F.R. § 3.159(b)(1) and the 30-
day notice.  Therefore, since this case is being remanded for 
due process purposes, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  In a supplemental statement of the

In October 2003 the veteran submitted pertinent private 
medical records dated in September 2003 which the RO has not 
had the opportunity to review.  He did not submit a waiver of 
review of this additional evidence by the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Thus, this evidence must be returned to the RO for review in 
conjunction with the veteran's claims.  Also in letters dated 
in October 2003 he identified additional medical treatment he 
has received for his service-connected left shoulder disorder 
which records are current and are not on file.  Pursuant to 
the VCAA the Board must attempt to obtain this pertinent 
evidence for review in conjunction with his claim.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of the actual therapy records from 
the Sunrise Medical Group regarding 
therapy from August 2003 to the present 
and copies of the actual treatment 
records from Dr. Rech from 2002 to the 
present.  He should be informed that he 
has the opportunity to submit any other 
evidence relative to his service 
connected pes planus, left shoulder 
disorder, and unemployability.

3.  The RO should obtain the medical 
records from the VA outpatient clinic 
associated with the Miami VAMC from 
October 2002 to the present, to include 
any physical therapy records.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims, 
taking into consideration the evidence 
received from the appellant subsequent to 
the January 2003 supplemental statement 
of the case.  If the benefits sought are 
not granted the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

